Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/03/2019 has been considered by the examiner.  
Response to Amendment
2.	The amendment filed April 21st, 2021 has been entered. Currently, amended claims 1-10, 12-19, and 21-22 remain pending in the application and are rejected. Independent claim 1 was amended by the Applicant without the addition of new matter, ultimately changing the scope of claim 1. Additionally, dependent claims 5-10, 12-13, 15, 18-19, and 22 were amended to correct previous claim objections that were set forth in the Non-Final Office Action mailed 01/22/2021. Furthermore, the amendment overcomes previous drawing and disclosure objections as well as a previous 35 USC § 101 and 112(b) rejection. Lastly, a 35 USC § 112(b) rejection still remains for amended claims 1 and 6-10. 
Response to Arguments
3.	Applicant’s amendment to independent claims 1 is sufficient to overcome the previous 35 USC § 102 rejection of claims 1-2, 5, 12-15, and 22 recited in the Non-Final Office Action mailed 01/22/2021.
Applicant’s arguments, see Remarks on Pages 11 to Page 13, filed 04/21/2021, with respect to the rejection of claims 1-2, 5, 12-15, and 22 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of the prior art of the record: The primary reference, Hahn et al. (U.S. Patent Pub. No. 20160051393), remains applicable to the new grounds of rejection as this reference discloses the crux of the structural elements being claimed in this instant application. Additionally, a secondary reference, Ito et al. (EP 
4.	In response to Applicant’s introduction of new structural limitation into claim 1 a new rejection is given below for claims 1-10, 12-19, and 21-22 accounting for the new change of scope: The most relevant prior art of record include Hahn et al. (U.S. Patent Pub. No. 20160051393), Ito et al. (EP 0614652 A1), Eull (WO 2010039771 A1), Gupta et al. (U.S. Patent Pub. No. 20120175298), Topolkaraev et al. (U.S. Patent Pub. No. 20160101208), Augst et al. (U.S. Patent No. 5496605), Joseph et al. (U.S. Patent No. 6107219), Son (KR 0178583 B1), and Jonza et al. (CN 104053547 B).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1 and 6-10 is a relative term which renders the claims indefinite. The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification, Paragraph 157 states “about 0.1% to about 5% should be interpreted to include not just about 0.1% to about 5%, but also the individual values (e.g., 1%, 2%, 3%, and 4%) and the sub-ranges (e.g., 0.1%to 0.5%, 1.1%to 2.2%, 3.3% to 4.4%) within the indicated range”. However, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (U.S. Patent Pub. No. 20160051393).
Regarding claim 21, Hahn discloses (in Paragraph 41 and Figures 1-3 of Hahn) a method of applying (Claim 23, applying kinesiology tape to the joint) a support article 100 (Figure 1, kinesiology tape 100), comprising: removing a liner (Paragraph 46, backing) from a rear major surface (Figure 2, top .
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5, 12-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1).
Regarding claim 1, Hahn discloses (Paragraphs 36, 42, 46, 73, 75; Figures 1-7 and 11) a support article 100 (Figure 1, kinesiology tape 100), comprising: a backing 110 (Figure 1, first layer of fabric 110) having a front major surface (Figure 3, bottom surface of first layer of fabric 110) and a rear major surface (Figure 2, top surface of first layer of fabric 110); an adhesive (Paragraph 46, kinesiology tape 
However, Hahn fails to explicitly disclose that the bump has a height greater than 2mm. 
Ito teaches (Page 5, lines 26-31, 44-49; Figure 3) an analogous support article 10 (Figures 3, hemostasis sticking material 10) wherein the analogous bump 3,13,14 (Page 5, lines 44-49, pad 3 is preferably made of for example the following materials. The cushion layer 4 is formed from plastic foam such as polyethylene foam having a large content of isolated cells, or compressed cotton such as compressed cotton of polyester unwoven cloth, etc. For the lower layer 5, compressed cotton such as compressed cotton of cellulose unwoven cloth, or a laminated rayon cotton, is employed. For the upper layer 6, unwoven cloth such as rayon unwoven cloth, is employed. For the surface layer, perforated polyethylene film, nylon net, rayon net, a thin cellulose unwoven cloth, etc, are employed; Figure 3, pad 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to have modified the height of the bump 120 (with the support inserted therein) of Hahn, so that the bump has a height greater than 2mm, as taught by Ito, in order to provide an improved support article having an improved bump with a sufficient protruding height so that the bump can effectively allow pressing and compression against an applicable area for curing the puncture of the skin surface, with an elasticity and a compression strength capable of pressing an arterial blood vessel (Page 5, lines 26-31).
Regarding claim 2, the combination of Hahn in view of Ito discloses the invention as described above and further discloses (in Paragraph 46 of Hahn) a release liner (Paragraph 46, backing) adjacent to at least a portion of the adhesive (Paragraph 46, The kinesiology tape 100 may also include backing to protect and/or prevent the adhesive from being exposed before use that may be removed to expose the adhesive for application of the kinesiology tape 100. For example, the backing may include a coated paper or other material which may resist adhesion from the adhesive on at least one side. The backing may be vinyl, laminate, plastic, polymer, or any other material that may prevent the adhesive from bonding before a desired application of the kinesiology tape 100).
Regarding claim 5, the combination of Hahn in view of Ito discloses the invention as described above and further discloses (in Figure 1 and Paragraph 37 of Hahn) the backing layer 110 (Figure 1, first 
	Regarding claim 12, the combination of Hahn in view of Ito discloses the invention as described above and further discloses (in Paragraphs 46, 93 and Figures 1, 4-7 of Hahn) that the backing layer 110 (Figure 1, first layer of fabric 110) and adhesive (Paragraph 46, kinesiology tape 100 may include an adhesive on one side. For example, the adhesive may be disposed on the first layer of fabric 110 on the side opposite the second layer of fabric 130, or may be disposed on the first layer of fabric 110 on the same side as the second layer of fabric 130; Paragraph 93, kinesiology tape 1400 may include one or more of the receiving portions 1420 disposed on the side of the kinesiology tape 1400 with an adhesive) form a conjugate multicomponent system (Figures 4-7, adhesive overlaying fiber surface of the first layer of fabric 110).
Regarding claim 13, the combination of Hahn in view of Ito discloses the invention as described above and further discloses (in Paragraph 41 and Figures 1-3 of Hahn) that one or more reinforcing portions 130 (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together) adjacent to (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together, adjacent to a major surface of the backing) at least a portion of the rear major surface (Figure 2, top surface of first layer of fabric 110) of the backing layer 110 (Figure 1, first layer of fabric 110) or at least a portion of the front 
Regarding claim 14, the combination of Hahn in view of Ito discloses the invention as described above and further discloses (in Paragraph 39 of Hahn) that one or more reinforcing portions 130 (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together) includes at least one of foam or a shaped memory material (Paragraph 39, second layer of fabric 130 may be made of viscose fibers for warp threads and PET fibers for weft threads. PET foam has shape memory behavior).
Regarding claim 15, the combination of Hahn in view of Ito discloses the invention as described above and further discloses (in Paragraph 41 and Figures 1-3 of Hahn) that the adhesive (Paragraph 41, The second layer of fabric 130 may be coupled with the first layer of fabric 110 using an adhesive) adheres the one or more reinforcing portions 130 (Paragraph 41, first layer of fabric 110 and the second layer of fabric 130 may form a receiving portion 120 when coupled together) to the front (Figure 3, bottom surface of first layer of fabric 110) or rear major surface (Figure 2, top surface of first layer of fabric 110) of the backing layer 110 (Figure 1, first layer of fabric 110).
Regarding claim 22, Hahn discloses (in Figure 1 of Hahn) the method of claim 21 and the combination of Hahn in view of Ito discloses (in Figure 1 of Hahn) the support article 100 (Figure 1, kinesiology tape 100) of claim 1.
11.	Claims 3, 4, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) and in further view of Eull (WO 2010039771 A1). 
Regarding claim 3, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose a strap attached or adhered to the front major surface of the backing layer, the strap being capable of stretching across at least a portion of the support article.
analogous front major surface (Figure 2, top surface of backing layer 2 attached to carrier layer 1) of the analogous backing layer 2 (Figure 2, breathable backing layer 2), the strap 1 (Figure 2, carrier layer 1) being capable of stretching across (Page 8, lines 18-19, carrier layer materials can include, but are not limited to, polyethylene/vinyl acetate copolymer-coated papers and polyester films; Page 1, lines 20-21, carrier is more rigid than the breathable backing layer and less rigid than the spring element) at least a portion (Page 4, line 27, carrier layer 1 is substantially co-extensive with breathable backing layer 2) of the analogous support article 10 (Figures 1-4, dilator 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the front major surface of Hahn in view of Ito, to include an attached or adhered strap as taught by Eull, in order to provide an improved support article, in which the backing layer is prevented from improperly wrinkling throughout application to a patient, by the support strap’s compressive material properties (Eull, lines 14-16).
Regarding claim 4, the combination of Hahn in view of Ito in view of Eull discloses the invention as described above and further discloses (in Page 8, line 19 and Figure 1 of Eull) the strap 1 (Figure 1, carrier layer 1) includes at least one of a polyolefin, a modified polyolefin, a polyvinyl chloride, a polycarbonate, polystyrene, polyester, polylactide, polyvinylidene fluoride, (meth)acrylic, urethane, acrylic urethane, ethylene vinyl acetate copolymer (Page 8, line 19, carrier layer materials can include, but are not limited to, polyethylene/vinyl acetate copolymer-coated papers), acrylate-modified ethylene vinyl acetate polymer, ethylene acrylic acid copolymers, nylon, engineering polymer, or elastomer. 
Regarding claim 19, the combination of Hahn in view of Ito discloses the invention as described above but fails to explicitly disclose that at least one of the reinforcing portions is separate from the 
Eull teaches (Page 4, lines 11-16; Figures 1-4) that at least one of the analogous reinforcing portions 3 (Figure 1, breathable facing layer 3) is separate from (Figures 1-2, breathable facing layer 3 is separate from the dilator 10 as distinguished between the figures) the analogous support article 10 (Figures 1-4, dilator 10) and is configured to be independently applied by a user before (Page 4, lines 11-16, breathable facing layer 3 is inherently capable of being applied independently as it has an adhesive coated bottom surface 5 that is capable of attaching to the skin of a user. The remaining layers of the dilator 10 can inherently be applied after the breathable facing layer 3 is applied, as the breathable backing layer 2 has an adhesive coated bottom surface 5 which adheres to the top surface of the breathable facing layer 3) the full analogous support article 10 (Figures 1-4, dilator 10) is applied.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Hahn in view of Ito, so that it is able to be independently attached to a user as taught by Eull, in order to provide an improved support article with separate stackable reinforcing layers for desired increased or decreased support, dependent on a user’s preferences (Eull, Page 4, lines 11-16). 
12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) and in further view of Gupta et al. (U.S. Patent Pub. No. 20120175298).

Regarding claim 6, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a breathability and porosity of between 3 and 12 mm H20 measured using the pressure drop test.
analogous backing layer or the analogous backing layer and adhesive combination (Paragraph 7, nonwoven web layer comprises a plurality of first fibers, a plurality of second fibers, and a binder) has a breathability and porosity of between 3 and 12 mm H20 measured using the pressure drop test (Paragraph 15, the nonwoven web can have a pressure drop of less than 2, 1, 0.75, 0.5, or 0.25 inches of water at maximum flow rate as measured according to DIN EN 1822. See MPEP § 2144.05 regarding overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the backing layer of Hahn in view of Ito, in order to have a breathability porosity between 3 to 12 mm H20 as taught by Gupta, in order to provide an improved support article with a low pressure drop for improved airflow and moisture transmission through the backing layer which has optimal crystalline and dense fibrous properties (Gupta, Paragraphs 15 and 152). 
13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) and in further view of Topolkaraev et al. (U.S. Patent Pub. No. 20160101208).
Regarding claim 7, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose that the backing layer has a weight of between 25 gsm to 300 gsm.
Topolkaraev teaches (Paragraphs 21, 97) an analogous backing layer (Paragraph 21, nonwoven web that includes a plurality of fibers formed from a thermoplastic composition. The thermoplastic composition contains a continuous phase that includes a polyolefin matrix polymer, and also contains a non-inclusion additive that is at least partially incompatible with the polyolefin matrix polymer so that it becomes dispersed within the continuous phase as discrete nano-scale phase domains) has a weight of between 25 gsm to 300 gsm (Paragraph 97, Although the basis weight of the nonwoven laminate may be tailored to the desired application, it generally ranges from about 10 to about 300 grams per square 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Hahn in view of Ito, so that it has a weight of between 25 gsm to 300 gsm as taught by Topolkaraev, in order to provide an improved article support with a low molecular basis weight that contains a desired amount of synthetic fibers for comfortable application as a medical absorbent adhesive (Paragraph 94 and 97). 
14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) and in further view of Augst et al. (U.S. Patent No. 5496605).
Regarding claim 8, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a cross- directional tensile strength of between 4 lbf (17.8 N) and 9 lbf (40.0 N) and/or a machine-directional tensile strength of between 5 lbf (22.2 N) and 10 lbf (44.5 N).
Augst teaches (Col. 5, lines 1-11; Col. 6, lines 20-24) at least one of the analogous backing layer or the analogous backing layer and analogous adhesive combination (Col. 5, lines 7-11, The perforation of tapes 10 in accordance with this invention is particularly beneficial when the tape 10, including the nonwoven web 20, binder, low adhesion backside 40 and adhesive 30, is a high-strength tape 10 having a tensile strength prior to perforation of greater than about 10 lbs/inch (1785 g/cm or 3.94 lbf/cm)) has a cross-directional tensile strength of between 4 lbf (17.8 N) and 9 lbf (40.0 N) and/or a machine-directional tensile strength of between 5 lbf (22.2 N) and 10 lbf (44.5 N) (Col. 6, lines 20-24, The tensile strength of the perforated section of tape 10 in the longitudinal direction 11 measured in accordance with the protocol set forth herein, is desirably from about 400 g/cm (0.88 lbf/cm) to about 3000 g/cm 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tensile strength of the backing adhesive layers of Hahn in view of Ito, to have a machine-directional tensile strength of between 5lbf and 10lbf as taught by Augst, in order to provide an improved support article with a high-strength backing layer that is difficult to tear in a linear fashion due to its increased durability (Augst, Col. 5, lines 1-6). 
15.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) and in further view of Joseph et al. (U.S. Patent No. 6107219).
Regarding claim 9, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose that at least one of the backing layer or the backing layer and adhesive combination has a cross- directional elongation at break of between 600% and 900% and/or a machine- directional elongation at break of between 350% and 1000%.
Joseph teaches (Col. 20, lines 53-67; Col. 22, lines 23-26; Col. 23, lines 65-67) at least one of the analogous backing layer or the analogous backing layer and analogous adhesive combination (Col. 22, lines 23-26, The nonwoven Backing Sample 16 (BMF web comprised of 3-layer fibers containing 80% polyurethane and 20% "KRATON" PSA/polyethylene blend) was laminated to the Adhesive Sample 2 (BMF polyacrylate PSA web)) has a cross- directional elongation at break of between 600% and 900% and/or a machine- directional elongation at break of between 350% and 1000% (Col. 23, lines 65-67, The machine-direction percent elongation at break was measured for the adhesive tape and found to be 451%. See MPEP § 2144.05 regarding overlapping ranges). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the elongation at break of the backing adhesive 
Regarding claim 10, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose that the backing layer has a thickness of 0.01 cm to 1 cm. 
Joseph teaches (Col. 4, lines 3-6; Col. 22, lines 23-26) the analogous backing layer (Col. 22, lines 23-26, The nonwoven Backing Sample 16 (BMF web comprised of 3-layer fibers containing 80% polyurethane and 20% "KRATON" PSA/polyethylene blend) was laminated to the Adhesive Sample 2 (BMF polyacrylate PSA web)) has a thickness of 0.01 cm to 1 cm (Col. 4, lines 3-6, The webs formed can be of any suitable thickness for the desired and intended end use. Generally, a thickness of about 0.01 cm to about 5 cm is suitable for most applications).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the backing layer of Hahn in view of Ito, to have a thickness of 0.01 cm to 1 cm as taught by Joseph, in order to provide an improved support article with a preferred thickness for comfortable application as a medical tape (Joseph, Col. 4, lines 3-6).
16.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) and in further view of Son (KR 0178583 B1).
Regarding claim 16, the combination of Hahn in view of Ito discloses the invention as described above, but fails to explicitly disclose that the one or more reinforcing portions comprise: an adhesive layer having first and second major surfaces; a first foam layer adjacent to first major surface of the adhesive layer; a second foam layer adjacent to second major surface of the adhesive layer; a first skin layer adjacent to first foam layer; and a second skin layer adjacent to second foam layer.
analogous reinforcing portions (Figure 1, composite sandwich structure) comprise: an adhesive layer 30 (Figure 1, core adhesive layer 30) having first and second major surfaces (Figure 1, adhesive 30 has two surfaces contacting foam layers 20,22); a first foam layer 20 (Figure 1, first foam layer 20) adjacent to (Figure 1, foam layer 20 connected to adhesive 30) first major surface of the adhesive layer 30 (Figure 1, core adhesive layer 30); a second foam layer 22 (Figure 1, second foam layer 22) adjacent to (Figure 1, foam layer 22 adjacent to adhesive 30) second major surface of the adhesive layer 30 (Figure 1, core adhesive layer 30); a first skin layer 10 (Figure 1, upper skin layer 10) adjacent to (Figure 1, upper skin layer 10 adjacent foam 20) first foam layer 20 (Figure 1, first foam layer 20); and a second skin layer 12 (Figure 1, lower skin layer 12) adjacent to (Figure 1, lower skin layer 12 adjacent foam 22) second foam layer 22 (Figure 1, second foam layer 22).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the reinforcing portion of Hahn in view of Ito, to have the first skin layer, first foam layer, adhesive layer, second foam layer, and second skin layer of Son, in order to provide an improved support article with a sandwiched structured reinforcing portion so that even if a crack occurs it does not affect the whole structure due to the increased tear strength from the skin layers and impact resistance from the foam layers (Son, Abstract). 
Regarding claim 18, the combination of Hahn in view of Ito discloses the invention as described above but fails to explicitly at least two reinforcing layers that are layered on one another.
Son teaches (Page 2, Paragraph 1; Figures 2) at least two reinforcing layers (Figure 2, composite sandwich structure stacked on one another) that are layered on one another (Figure 2, two composite sandwich structures stacked on one another. A composite sandwich structure is inherently capable of being stacked on top of another sandwich structure, as it contains the equivalent skin, foam, and adhesive layered materials).
.
17.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Pub. No. 20160051393) in view of Ito et al. (EP 0614652 A1) in view of Son (KR 0178583 B1) and in further view of Jonza et al. (CN 104053547 B).
Regarding claim 17, the combination of Hahn in view of Ito in view of Son discloses the invention as described above but fails to explicitly disclose that there are microspheres in at least one of the first or second foam layers.
Jonza teaches (Page 7, Paragraph 7; Page 13, Paragraph 6; Figure 4) that there are microspheres (Page 13, Paragraph 6, porous sublayers 610, 620 made of microporous polyester foam material) in at least one of the analogous first 610 (Figure 4, porous sublayer 610) or analogous second foam layers 620 (Figure 4, porous sublayer 620).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first or second foam layers of Hahn in view of Ito in view of Son, to include the microspheres of Jonza, in order to provide an improved support article with a lower density for allowing the ideal breathability, water transmission, and porosity (Jonza, Page 7, Paragraph 7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786